 NEELY'S CAR CLINICNeely's Car Clinic and International Association ofMachinists and Aerospace Workers, District Lodge190, Local Lodge No. 1492 and Willie Ray Dockins.Cases 20-CA 13973 and 20-CA-14026May 17, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn February 28, 1979, Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, Charging Party Inter-national Association of Machinists and AerospaceWorkers, District Lodge 190, Local Lodge No. 1492,filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, tomodify her recommended remedy,' and adopt herrecommended Order.2ORDERPursuant to Section 10(c)of the National Labor Re-lations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and herebyorders that the Respondent, Neely's Car Clinic. Val-lejo, California, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order.I We do not adopt the Administrative Law Judge's recommendation thatthe backpay provided for herein include interest at the rate of 9 percent perannum. Instead, we shall require that the remedial interest rate be computedin accordance with the formula set forth in Florida Steel Corporation. 231NLRB 651 (1977), and we hereby amend the Administrative Law Judge'srecommended remedy to this extent.2 The Union asks that we order Respondent to reimburse it for "all ex-penses incurred in the Board's proceeding and ..[for] its extraordinaryexpenses incurred in litsl negotiations." An award of litigation and otherexpenses is appropriate only when a respondent raises patently frivolousdefenses. Tiidee Products, Inc., 194 NLRB 1234 (1972). The defenses here tothe 8(aXl) and (3) allegations are debatable rather than frivolous. In addi-tion, the Union has neither laid a predicate to support the conclusion that it.in fact, suffered extraordinary negotiating expenses (Heck's Inc., 191 NLRB886 (1971)), nor shown a demonstrable nexus between its negotiating ex-penses and Respondent's unlawful conduct (Tiidee Products, Inc., supra).Accordingly, we shall not make such an award.DECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge:The hearing in these matters was held before me in Vallejo,California. on October 24 and 25 and November 7, 1978.The charge in Case 20-CA-13973 was filed by Interna-tional Association of Machinists and Aerospace Workers,District Lodge 190, Local Lodge No. 1492, herein called theUnion, and served on Neely's Car Clinic, herein called Re-spondent, on July 26. 1978. The charge in Case 20-CA14026 was filed by Willie Roy Dockins, herein called Dock-ins, on August 16. 1978. and served on Respondent on Au-gust 17, 1978. An order consolidating cases and a consoli-dated complaint which alleges violations of Section 8(a)(1).(3), and (5) of the National Labor Relations Act, asamended, herein called the Act, issued on September 7.1978. The principal issues herein are whether Respondentsolicited and/or encouraged employees to repudiate, andsought to decertify, the Union; and whether Respondentdischarged employees Willie Roy Dockins and RichardJones because they refused to cooperate, or to continue co-operating. with Respondent's efforts to decertify the Union.Upon the entire record.' including my observation of thedemeanor of the witnesses, and after due consideration ofbriefs filed by the General Counsel and Respondent. I makethe following:FINDINGS OF FA(II. JURISDI(CTIONRespondent. a California corporation with its main of-fices and a place of business in Vallejo, California, is en-gaged in the retail and wholesale sale of automobile partsand services. Respondent, in the course and conduct of itsbusiness operations, during the year preceding the issuanceof the complaint herein, received in excess of $150,000 fromthe United States Department of Defense for parts and ser-vices to Department of Defense vehicles.Upon the foregoing, I find that Respondent is, and at alltimes material herein has been, an employer engaged incommerce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is now, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Background2Respondent. which is owned and managed by JamesDeaver and James Neely, had an employee complementranging from 8 to 13 employees in 1978. Respondent andthe Union have been parties to three consecutive collective-bargaining agreements commencing in 1971.1 The last suchI Errors in the transcript have been noted and corrected.2 Unless otherwise indicated, the account of the conversations in this sec-tion comes from the undenied. credited testimony of employees Willie RoyDockins and Richard Jones.I The unit covered by these agreements is: "All mechanics, combina-tionmen, utilitymen and apprentices employed by Respondent at its Vallejo.California facility: excluding all other employees, guards and supervisors asdefined in the Act."242 NLRB No. 69335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement was effective by its terms from June 1, 1975through May 31, 1978. and provided that unit employeesbecome and remain members of the Union as a condition oftheir continued employment. During the term of this lastagreement, Respondent has sought to avoid compliancewith the union-security provisions of the contract and hasencouraged the employees to repudiate the Union.Willie Roy Dockins was hired on June 15, 1975. Duringthat month there was a strike, apparently industrywide. Atthat time Deaver told Dockins that Respondent was tryingto go nonunion and Dockins was to keep out of the Union.To this end, Deavers said. Dockins would be sent out forcoffee whenever the union business representative camearound. In January 1976, Deaver told Dockins that Re-spondent could no longer keep him out of the Union, thathe would have to join. Deaver further said it was a shamethat Dockins would have to pay $150 to join the Unionbecause in the near future there would be no union.Richard Jones was hired in August 1976. According tohis uncontroverted testimony, when he was hired Neelytold him he could not pay him union wages because busi-ness was slow. Jones inquired as to the cost of joining theUnion. Neely replied that he did not want Jones to join theUnion because in the future Respondent would be goingnonunion. He instructed Jones to hide whenever a unionrepresentative came into the shop.In late April or early May 1977, during a conversationbetween Neely, Jones, Deaver, and Deaver's son, Dan Dea-ver, Neely asked Jones if he would be willing to continueworking for Respondent if it became a nonunion shop.Jones said, yes, he did not care one way or the other. DanDeaver said that by going nonunion they would be able toweed out employees they felt were not producing. that itwould be beneficial to everyone to work without a unionpushing the bosses, that without a union they could dowhat they wanted and things would run smoother.In about June 1977, Jones decided to cease hiding fromthe union representative, so when Bud Willis came into theshop, Jones spoke to him. Willis asked if he was a unionmember. Jones said no. A few days later Neely told Jonesthat Willis had insisted that Jones join the Union. Neelysaid Respondent would give him $150 for the initiation feeif Jones would still go along in the future on the nonunionthing. Jones said he would, and Neely gave him the money.Jones joined the Union on about June 15. 1977.In mid-September 1977. following a visit to Respondent'sshop by Willis, Deaver told Dockins. "See what I have togo through with people stopping on the job, telling youwhat you can do and who you can hire and those sort ofthings?" Deaver also remarked that Dockins had been inbusiness once so he knew what it was like to have someonecome on your job and tell you what you could and couldnot do. Deaver further said that he had, or was going toobtain, a lawyer and Respondent was going nonunion. Hesaid if Dockins went along with the plan to go nonunion.Dockins would not have to worry about a job. Deaver saidRespondent was going nonunion and any employee whodid not like it should leave Respondent's employ.Around the end of November, Jones had a conversationwith Neely and Deaver during which they told him Re-spondent intended to go nonunion when the collective-bar-gaining agreement expired. He said it would be beneficial tothose who went along with them, that without a union cer-tain incompetent employees could be discharged withoutinterference from the Union. Jones inquired what wageswould be without the Union. Either Neely or Deaver saidwages and future wage increases would be the same asunion wages. Neely or Deaver further said that by discharg-ing or lowering the wages of the incompetents and/or lowproducers, Respondent could increase the wages of Jonesand other employees. Thereafter. in December 1977 andJanuary 1978, Jones had almost dailv conversations withNeely regarding Respondent going nonunion.In about late November or earl)y December 1977. Neelyasked Dockins if he had talked to any of the employeesabout overtime pay. Dockins said no. Neely said there wasgoing to be a meeting that evening regarding overtime pay.He asked Dockins if he would write a statement to theeffect that he and the other employees did not wish to berepresented by the Union. Neely also mentioned the namesof certain employees whom he thought Dockins shouldspeak to in this regard.A few days later Neely asked Dockins if he had spokento the other employees about going nonunion and whatresponse he had received. Dockins said he had talked tothem but they wanted to talk to Willis concerning the pro-visions of the new contract before they signed a documentto go nonunion. Neely told Dockins to get together withRichard Jones and try to get as many' employees as hecould to sign such a document.Deaver did not testify as to these conversations. Neelytestified that during the year preceding the hearing hereinhe had discussions with employees regarding Respondent'sunion status but that the first such conversation was in lateFebruary or the first of March 1978' with Dockins.B. The Circumstance.s Surrounding the Petition Repudiatingthe Union and the iling of the Decertification PetitionDockins testified that in mid-January or early February,Neely asked him if he had prepared the "list" they haddiscussed. Neelv said he had spoken to someone from the"Labor Board," that he wanted Dockins to start on the"list" immediately because it had to be turned in. Neelysaid that employees who did not sign the list would be ter-minated. Neely also said that the new industry agreementprovided for wages of around $11 an hour. He said if Dock-ins got the list signed and the)y went nonunion, Respondentwould pay him union wages and hospitalization. Neely saidthat with the Union if Dockins were laid off he would notreceive retirement benefits: but that if he got the list signed,they went nonunion and Dockins were laid off, he couldwithdraw his retirement benefits contributions from the re-tirement fund.Employee Roger Doss testified that in either January orFebruary he said something to Deaver about the union con-tract being up for negotiations in 1978. Deaver said Re-spondent was seriously considering going nonunion andthat they were trying to come up with a reasonable pro-gram of benefits similar to union benefits. lie also said they' All dates hereinafter will be in 1978 unless otherwise indicated.336 NE.Y'S ( AR C(1INICwere considering changing from an hour w`age rate to aflat rate. ater that da. Dealer said the reason the! w\ouldlike to get out of the Union was it cost too much and the!were tired of the Union tr ing to tell them houa the! had torun their business.Jones testified that in late F-ebruary or early March. as hewas leaving to road test a vehicle. Neel, said he wanted totalk to Jones and would accompany him on the road test.After the road test was completed they parked in a parkinglot adjacent to Respondent's shop. Neel), asked if Joneswould still go along with Respondent and work nonunion.Jones said es. as long as his wages and ever? thin re-mained the same. Neelv said it would. Neev said he in-tended to get the Union decertified through the NI.RB. lieexplained what the NLRB was and asked Jones to talk tosome of the employees about signing a petition tfor an elec-tion to decertify the Union.According to Jones. Neely further said that Jones shouldexplain to the employees that wages would be the same andbenefits would he comparable. Neely also said that the em-ployees who did not want to work nonunion "would he onthe streets. they wouldn't be working." Neely suggestedwhich employees he thought would sign the petition andthe ones he thought it would he futile to approach. Neelyfurther said that he would personally talk to Dockins. Jonesagreed to talk to the other employees, which he did.According to Jones, around March 22 he asked Neel. inDeaver's presence, what was being done about going non-union in accordance with their earlier discussion. Jones saidhe wanted to get it done because the union contract wouldexpire soon and he did not want to be involved in a strike.be out of work, or lose any money. Neely said he would getthe telephone number for the NLRB so that Jones couldtelephone and request decertification forms and all the nec-essary information. The next day Neel gave Jones the tele-phone number and told him to request forms and informa-tion needed to decertify the Union. Later thax day Jonestelephoned the Board's Regional Office and requested thenecessary forms to be sent to him at Respondent's address.On around March 27. Neely. in Deaver's presence. askedJones if he had spoken to the other employees about signinga petition. Neely said that Jones should draft a handw-rittenpetition stating that "the undersigned no longer wish to berepresented by the Union." have the employees sign it anddate it and write below that something to the effect. "all theabove are presently employed by Neely's Car ('linic."Neely said time was getting very short and it had to bedone.Jones then asked Neely if the forms had arrived from theBoard. Neel) said no, that Jones should telephone theBoard again, that the ecertification papers had to be sentin immediately. Jones telephoned the Board's Regional Of-fice again on March 27. The necessary forms were deliveredon March 28.On March 29. in Deaver's presence. Neely told Jones toget the signatures and complete the NLRB forms. Jonessaid he was uninfornied as to legal matters and was liable tomake a mistake. Neel, said he would prepare a draft whichJones could copy. Neel\ then prepared the draft and toldJones to secure signatures from four other named emplo!-ees who had agreed to sign the petition repudiating thetnioIl. He also named certain eplo ees -hom Jonesshould not ask to ign this petition. Neel said lie wouldtalk to )Dockins.Jones obtained tfour signatures. inclutding his o, to apetitionl which tate. s. We. the undlersigned no longer wihto he represented bh the IA. I&A.\. e preter 11011-unilIoistatus." lie then gave the petition to Necl. told himl eim-ployee MarN Bruce xx.s not in the hop .nd ince Necl`aould probabthl see her tirst. Neel should seetie her signa-lure. Neel tolok the petition and said lie ll.d .lso trI toobtain Dockins' signature. 1le then gaxe Jones an NI RBrepresentation petition orm hich he had filled out torJones to cop.[)ockins testilied that. in late March. Neel, told himi thatsonic ot the employees had signed the list and others hadnot. but it Dockins would sign. thce others x ould. lie thenshowed Dockins the ptitolln itlh the tour signa tures andasked Dockins to sign. l)ockins said hc w arntcd to talk toWillis. Neel said it I)ockins signced the hop would g non-union. )Dockins said Neel alread had sutficient signatureswithout his signature. I)ockins did not sign the petition.Neely said itf )ockins ecer told an! one that le he had aslkedl)ockins to sign the petition,. hlie ould s \ear lie had nectcrseen the petition.Later that dan Jones asked Neel i l)ockill had sigied.Neek said Dockins refused to ign but if Bruce signed,Dockins' signature was not absolutely nccssalr. I. ater mthe daN. when both Bruce and Jones \aere in the tofice,Jones asked Neel ftor the petition, obtained Bruce's signi-ture, and returned the petition t Neel.On April 4 a Board agent requested that Joines gi\e astatement regarding the signinig if the petition repudiatingthe Union. Jones reported this to Neel, and asked hat heshould say. Neely told Jones he would tell him what to say.The fotllowing day Joines asked Neek it' he had decidedWh;lt .Ilnies should sa, to tlhe Board aeent. Necl told Joinesto be ure lie did not sa in l\thinLg \which indicated thatNecl and [)ea.er initia;ted the decertitica tion actl\ties.Neel said Jones Should nlot ldnii t it in\ timetl thet thchad a n!lhing to do with it or had instructed Jones as 1owhat to sa). Jones asked what he should sa If the Boat dagent questioned him as toh hot lie knew about the Board.Neely told him to make up a stor!. anl tllihng except that hehad gotten the information from Neel\.On April 6. belore he left tfor his appointment it at ileBoard's Regional Office. lonles asked Neelk if there i'.sanything else hlie should or should not sa' to the Boai dagent. Neely replied "No. just make daniil ure !ou don'tsa5nothili about us being inolv ed in it." Necl then gaceD)ockins 10 and sid "llere's sm money to Ipi tbrbridge tolls. parking and hatever's necessarx while ,o1 .Iicgone." lie asked i $10 was utficient. and [)ockils sald itwas.W'hen Neel gc.ie a ,statemellt to the Board accit. hC .aidhe hld filed the deccrtiticaltion petition in ( se 20 RI)1461 because ihe w as tired of1 helotinm tol unlion thatl didnothing tfor the emniploy, cs. thlat he wouldl rather work noni-uniton. anld hle thought tllhe other etmploe (S felt he siIaewax. lie did nt mentio e tr ren t he trhe reisoi ti.lt lie hadl tiledthe decertiicaltiol ptition hbecause Ncl hadl requestedhili to do so. \lWhen te 13Bo,1d .igeit inquireld s to h11,Jones had lear-icd o the N I.RB .oncs gac hilii .i Col-137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcocted story and did not mention that he had received theinformation from Neely.Iater that da Jones reported to Neely the questions hehad been asked and the answers he had given. Neely saidhe would probably talk to his attorney regarding Jonesbeing questioned by a Board agent.A day or two later Jones was informed that the decertifi-cation petition in Case 20 RD- 1461 was being dismissed asuntimely filed. When he reported this to Neely, Neely be-came incensed and said it should have arrived timely sincehe had personally taken the petition to the post office formailing. Neely said he would contact his attorney for ad-vice. Later that day Neely told Jones that Respondent'sattorney, David Coomb. wanted to talk to him. Jones thentalked to Coomb5on the telephone. According to Jones, hesaid, "Mr. Coomb, this is Richard Jones." Coomb said,"First of all, you and I are not having this conversation. Iwill deny it at every opportunity." Jones said okay. Coombthen asked if Jones had given a statement to the Boardagent. Jones said yes. Coomb asked if he was given a copyof the statement. Jones said no. Coomb asked if Jones hadsworn to and signed the statement. Jones said yes. Coombtold Jones to go into the Board's Regional Office and de-mand a copy' of his statement and a copy of the petitionshowing the date-received stamp. Coomb said that if Jonesreceived no satisfaction from the Board agent he should askto see the Assistant Regional Director and raise hell regard-ing the dismissal of the petition. Coomb said Jones shouldmake them prove to him that the petition was filed un-timely, that he should just generally raise hell, get loud, andmake the Board personnel feel that Jones wanted them toprove that they were justified, that Jones felt they were sid-ing with the Union rather than the employees, and thatJones should really push them to prove to him that the datewas untimely. Coomb requested that Jones call him andreport on what occurred.That same day, a Friday, Jones telephoned the Boardagent and told him he wanted copies of his statement andthe petition. When asked why, Jones said he had a right tocopies. The Board agent said he would mail the documents.Jones said he would probably come and get them. On thefollowing Monday, Jones went to the Board, spoke to boththe Board agent and the Assistant Regional Director and,as Jones described it, proceeded to raise hell, pounded onthe desk and "got louyd like I was supposed to." Jones wasassured that the matter would be thoroughly investigated.Jones returned to the shop and told Neely that he hadraised hell like he was supposed to and he through it hadworked. Jones then telephoned Coomb and told him, "I gotcopies of the statement I made and copies of the petitionwith the dates on it and I raised holy hell like you said. Iput on a pretty good show." Coomb laughed and said, "ByGod, that sounds all right. I've never met you but you seemlike my kind of guy. I'll look forward to meeting you some-time." Coomb then asked Jones to send him copies of thestatement and the petition. Jones told him that Neely hadthe copies and would send them to Coomb.About 3 or 4 days later Jones asked Neely what hadCoomb is executive director of Redwood Employers Association, as asso-ciation which represents several hundred employers in northern California asto labor relations matters. Respondent is one of the association's clients.happened as to the alleged untimely filing. Neely replied."We got screwed out of this one on account of the date.There's nothing we can do but wait until after the contractexpires and file one immediately thereafter."Doss testified that in April or May, during a discussionamong three or four employees with regard to the Union,Neely told them that when the contract was up Respondentwas going nonunion. Neely further said that if they wantedto stay there and work they could, but if they wanted toremain in the Union they would have to find another job.On May 30, Neely told Jones to prepare another hand-written petition repudiating the Union, that the timely datefor the petition would be the day after the contract expiredon June I, and he wanted to get the petition started againso it could be filed as soon as possible, which would be June1. Neely then named four employees whom Jones shouldcontact.Jones prepared another petition repudiating the Union.He and two other employess signed it on May 30. Jonesreturned the petition with the three signatures to Neely andtold him that employee Dave Perez was absent. Neely said,"Okay, I'll get Dave to sign it." Neely returned the petitionto Jones on the morning of May 31 with an additional sig-nature. Later that day, when Perez came in, Jones obtainedhis signature. Jones had everyone date their signatures June1.According to Jones, after Perez signed, Jones told Neelythe petition was complete and placed it in a drawer ofNeely's desk where papers relating to the representationmatter were kept. Jones told Neely he would fill out thedecertification petition form at home and take it into theBoard's Regional Office the next morning. Neely said okay,and Deaver took $10 from the cash register which he gaveto Jones.On June 1, Jones filed a decertification petition in Case20-RC-1478. When he told Neely it had been filed, Neelyreplied, "It's great, it's on the way."About 2 weeks later several employees were discussingwhat they perceived as a change in Respondent's attitudefollowing the filing of the decertification petition. One ofthe employees said, "I told you you'd be better off with theUnion." At that point Deaver walked up and said, "Whatunion. There is no union. The contract expired on the 31st.There'll be no more union. Those of you who don't like it,pack your shit and get. I've got a big oil can in the office, I'llgrease up your wheels so your toolbox will roll faster."6Neely admits preparing a draft of the decertification peti-tion for Jones to copy. Also, Neely admits that during theyear preceding the hearing herein, he had discussions withemployees regarding Respondent's union status. Accordingto him, the first such conversation occurred in late Febru-ary or around the first of March. Dockins initiated this firstconversation. He asked what was coming up on the newcontract. Neely said he did not know, it was too early totell. Dockins said with him just returning from vacation andwith his financial problems he could not afford any kind ofa strike or layoff or anything to reduce his income. Dockinssaid whatever Neely did or was going to do, he would bebehind Neely 100 percent no matter what, that he had to6 The account of the above conversations is from the testimony of Jones.Dockins and Doss.338 NEELY'S CAR CLINICwork. Dockins then asked if there was anything he could doto help avoid a strike or not to be laid off. Neely repliedthat as far as he knew the only thing Dockins could do waspossibly contact the National Labor Relations Board foradvice.Two or three days later, according to Neely, Dockinsagain initiated a conversation with him. Dockins said hewas really worried about the possibility of a strike. Neelysaid he did not know anything, it was too soon. Neely fur-ther said that he should not be discussing this with Dockins,that it just wasn't done in the industry.7Neely said Dockinsshould contact the National Labor Relations Board if hewanted to do anything about it.In the early part of March, according to Neely, Jonesasked him if there would be a strike, that there was sometalk around the shop. Jones said he did not want a strike, hecould not afford one, he could not afford to be laid off.Jones asked what was going on. Neely replied there wasnothing going on, it was too early, he knew nothing. Neelyfurther said that Dockins had spoken to him also and, pos-sibly, if Jones and Dockins got together the two of themmight be able to do something.As to Jones receiving mail from the Board's RegionalOffice at Respondent's address, Neely testified that Jonesinformed him that a Board agent had told him he wouldprobably receive some flack from the Union concerning thepetition and it would be better if he used Respondent'smailing address and telephone number rather than hishome address and telephone number. He denied that hesuggested to Jones that Respondent's address be used.Neely also denies that he instructed Jones as to what heshould, or should not, say to the Board agent. According toNeely, after Jones gave an affidavit to a Board agent he toldNeely that it appeared that the Board, or the Union, orsomeone was trying to "rake [Respondent] across thecoals." Jones said he really had been given the third degreeas to how he got involved with the National Labor Rela-tions Board and specifically as to Dan Deaver's duties.Jones asked, "Is there somebody out after you?" Neelysaid, "I don't know who."Coomb testified that he did have a telephone conversa-tion with Jones in late March or early April. According toCoomb, Jones telephoned him and appeared perturbed orupset because he had been advised by the Board that therewas some problem as to the timeliness of the petition hefiled and that the petition would be dismissed, if not with-drawn. Coomb also testified that he has difficulty recallingthe conversation but he does recall asking Jones when hefiled the petition. Jones replied that he had taken the peti-tion to the Vallejo post office and mailed it. Coomb saidthat he felt that the petition should have been timely deliv-ered and suggested that Jones return to the Regional Officeand advise the Board agent as to the circumstances of themailing of the petition.Coomb further testified that he advised Jones if he failedto get the matter resolved with the Board agent, he shouldask to speak to a supervisor and, if necessary, to the Assist-ant Regional Director. Coomb denies that Jones related tohim in any detail the prior conversation he had with theBoard agent. Jones said he had given an affidavit. Coomb'Nel) testified that he knew it was illegal.asked if he had received a copy. Jones said no. Coomb saidJones was entitled to a copy and if he wished Jones couldobtain a copy for his personal use. C(oomb denies that hetold Jones to go to the Board's Regional Office and raisehell. He denies that he instructed Jones to demand a copyof his affidavit and to send a copy to Coomb. Coorhb ur-ther denies that he told Jones he would deny ever talking toJones.Neely admits that he prepared a draft of a representationpetition which Jones filed with the Board. He does not denythat he mailed the first petition filed bh Jones. AlthoughDeaver testified, he was not questioned and did not testifyas to any of the conversations set forth above.On rebuttal Jones denied telling Coomh that he mailedthe petition at the Vallejo Post Office. According to him hegave the petition to Neely, and Neely told him that hemailed the petition himself. Neely does not den: this.I credit Dockins, Jones, and Doss as to the conversationswith Neely and Deaver. They impressed me as honest, reli-able witnesses. Neely does not specifically deny most of theconversations. He admits preparing the draft of the decerti-fication petition and he does not deny that he mailed it.This conduct is more consistent with his direct involvementas related by Jones and Dockins than with the "hands off"attitude which Neely claims he projected. Deaver does notdeny the conversation ascribed to him and. even though hewas alleged to be present at most of the other conversations.he did not testify in regard thereto. I also credit Jones as tohis conversations with Coomb. As indicated above, I havefound Jones to be a credible witness in other regards and Ifind it incredible that he would tell ('oomb that he mailedthe petition at the Vallejo Post Office when it is uncontro-verted that Neely mailed the petition.C. The Dockins DischargeAccording to Dockins, following his refusal to sign thepetition repudiating the Union, he was constantly harassedby Neely and Deaver. Certain aspects of his work werecriticized for the first time and he was threatened with dis-charge if he did not improve. On April 5 he cut his fingerwhile repairing a vehicle. He continued to work that daybut went to a doctor the following day and on subsequentoccasions. On April 24 his finger appeared infected. soDockins went to the doctor after he completed his workshift. On April 25 he informed Neely that he was scheduledfor surgery on his finger on May .Neel) said okay. OnFriday, April 28, Dockins reminded Neely that he would beoff for several days because of the surgery. Neely said okav.On May I the doctor told Dockins to return on May 2.On May 2 the doctor first said he would dress the finger andsend Dockins home. Dockins telephoned Neely and toldhim he would report to work later that day. This was earl3in the morning. About mid-morning the doctor said he hadscheduled Dockins for surgery that morning. Dockins askeda nurse to telephone Neely and inform him of this develop-ment. By early afternoon the doctor had again decidedagainst surgery and told Dockins he was sending him homefor 3 or 4 days. He then gave Dockins a slip stating that hehad received treatment and "mas be able to assume regularwork on 5 4 78."339 I)I(ISIONS O() NA II()NAL LABOR REL.ATIONS BOARDI.ate in the day on Wednesday. May 3. I)ockins went toRespondent's shop to turn in the "no work slip": however,everyone had ieft early. I)ockins did not return to work onMay 4. On Friday. May 5. Dockins went to the shop ataround 5:30 p.m. and gave Neely the work slip. Neelylooked at the slip and said that he had thought Dockins wasin the hospital but he had not been in the hospital. Instead.someone had seen him out drinking. lie said he had hiredsomeone to replace Dockins and if I)ockins wanted to dis-cuss it he should come in on Monday.Dockins returned on Monday. Neely gave him his termi-nation pay and asked him to turn in his uniforms. Therewas no discussion of why Dockins did not report to workon May 4. nor was there any mention of the telephone callwhich Deckins requested the nurse to make. I)ockins testi-fied that he was at home on May 2, 3, and 4 except fir thetwo trips he made to Respondent's shop. According to him,his linger was painful and in a sling during this period.'Neely testified that on Monday morning, May 1, Dockinstelephoned and said he was trying to get to work but hewould be late. Dockins did not telephone again nor did hereport to work. On Friday, May 5, at about 6 p.m. I)ockinscame into the shop, Neely inquired where he had been.Dockins said he had been in the hospital. Neely said "Allweek?" Dockins said "Yes, you didn't receive a telephonecall?" Neely said, "No." Dockins said, "I told the nurse tocall you." Neely said he had not been notified and inquiredas to the reason for Dockins' hospitalization. Dockins saidit was his finger. Neely asked when he was released. Dock-ins said that same day. Neely said, "Well, we've got a bit ofa problem here. I didn't know when you were coming backor anything else. I had work stacking up and I have hiredsomebody to replace you." Dockins said, "Hey, Jim. I wasin the hospital." Neely said. "Well, it doesn't really seemright to me you're in the hospital with your finger, but okay.I'll tell you what. You bring me proof that you were in thehospital and that you told a nurse to call me, maybe sheforgot, you've got your job back."According to Neely. on either the following Monday orTuesday, in mid-morning, Dockins came into the shopdressed in street clothes. When asked. "Did you have aconversation with Mr. [)ockins," Neely testified, "Notreally. When he came in there really wasn't much said. Itold him I had a check for him, the rest of his vacation payhe had coming." They then had some discussion as to theamount of money owed Dockins. After some argumentDockins agreed that Neely was correct as to the amountdue, and Neely gave Dockins the check. Dockins then leftthe premises.Neely claims that Dockins never showed him the "no-work slip." He further testified that he hired David Castillo.an apprentice mechanic, to replace Dockins as Respon-dent's principal heavy duty mechanic. However, there is noevidence in the record as to exactly when Castillo was em-ployed.I credit Dockins as to these incidents. As indicatedabove, I find him to be an honest, reliable witness whosetestimony is credible in other regards. Further, I findNeely's testimony in this regard to be inherently incredible.The ahove account of I)ockins' absence from work is from the testinionyof )ockins.Neely does not deny that Dockins told him that he wasscheduled for surgery on his finger on Monday, May I, andwould be absent from work for several days. Since surgerywas not ruled out until Tuesday, May 2. 1 find it incrediblethat Dockins would call Neely on Monday and tell him hewould report to work later that day. I also find it incredible,in these circumstances, that on Friday, May 5. Neely wouldexpress surprise and inquire as to the reason for any hospi-talization. I further find it incredible that Dockins wouldnot show Neely his medical slip, particularly if, as allegedby Neely, he told Dockins he could return to work if hesupplied proof of illness. I find this incredible even thoughthe medical slip indicated that Dockins might resume workon Thursday, May 4. Neely admits that Respondent's pol-icy as to time off was liberal' thus there was no reason forNeely to anticipate that Neely would not accept Dockins'assessment that his finger was too painful for him to returnto work on May 4. Moreover, Neely does not claim thatDockins' failure to return to work on the date specified onthe medical slip was a basis for his discharge of, and/orrefusal to reinstate, Dockins.D. The Jones DischargeOn about June 15, Jones received a telephone call from aBoard agent who asked Jones to sign a Stipulation for Con-sent Election Agreement. Jones said okay. The Board agentsaid he would send Jones the papers to be signed.Jones was on vacation from June 17 to July 5. When hereturned to work on July 5, Neely told him the Board agenthad been attempting to reach Jones so that the stipulationcould be signed. Neely asked if Jones had called the Boardagent. Jones said he had telephoned two or three times.Neely told Jones to telephone again and to get the stipula-tion signed and mailed.Jones testified that, as a matter of fact, he had not tele-phoned the Board agent. According to him, he had becomeconcerned regarding the change in Neely's and Deaver'sattitude following the filing of the June I petition. Accord-ing to him. Deaver and occasionally Neely were makingalmost daily comments to the effect "there's no more union,if you don't like it, hit the street. I've got this old oil can inmy office and I'll grease the wheels on the toolboxes, sothey can get down the sidewalk faster." Because of thisJones decided he did not want to go nonunion. However, hedid not wish to be harassed regarding this decision and hethought that if he said he signed the stipulation Neelywould leave him alone.Therefore, on July 6, when Neely gave him the stipula-tion and said it had to he signed and mailed immediately,he told Neely he would sign it. On Friday, July 7, Neelyasked Jones if he had mailed the stipulation. Jones said yes.Actually, however, he had not signed and mailed the stipu-lation.On the morning of Monday, July 10, as Jones was leav-9 Neely testified that he has never refused an employee's request for timeoff. According to him, Respondent's policy, if an employee is going to beabsent for a day, is for the employee to call and let them know when he willreturn. If it is going to be longer than I day, Neely will generally tell theemployee that if there is a possibility of it being another day or wo, to callthe next day so that Neels can schedule the work Neely admits that Dockinshas been off fir extended periods of time n several occasions.340 NEEIY'S CAR (IN(ing his home enroute to work, two men accosted him as hestepped off the porch, one man stood behind him holdingsomething to the base of Jones' head. The other man stoodin front of Jones and said, "Boy, you're f withthe wrong matters when it comes to this union bullshit. Youhad better get your shit together quick." The man stared atJones for a second, pushed him back, then turned andwalked off.According to Jones, he was terrified. He went back intohis house and asked his housemate, Sylvia Harmon. to callRespondent's shop and tell Neely. Jones would not be inuntil further notice, that he was going to get his gun andhide.Harmon telephoned the shop in Jones' presence. Accord-ing to Jones, she said. "Jim, this is Sylvia. I'm caling to tellyou that Rick won't be in. He was just hassled b a coupleof men outside the house over these union or non-unionmatters and he's going to get his gun and stay hid a while.He'll be in a later date." Jones did not go to work thatentire week. According to him, he was so frightened he didnot leave his house that week.Harmon testified that Deaver answered the phone. Shesaid hello and identified herself. She then said "I'm callingfor Rick, he won't be in until further notice because he'sbeen hassled by two men." Deaver said "Okay, fine." ThenDeaver said, "Were those two men from the Union?" Har-mon said "I don't know. Deaver said, "I'll be damned.Thanks for calling."Deaver testified that Harmon called and said Joneswould be late, that two thugs from the Union had come outand threatened him, and that Jones grabbed his gun andwas on his way to San Francisco. Respondent placed intoevidence a notation which Deaver testified he made on hisappointment pad immediately following this telephone con-versation. The notation is on a sheet with the printed head-ing, "Monday." The notation reads:July 10th 8:05- Sylvia called Said Rick would belate because 2 thugs from Union came out to threatenhim-he grabbed his gun and went to NLRB--in S.F.Would be late.Friday 6 P.m.July 14th Never heard from Rick all week.On July II, a Board agent telephoned Jones at home.Jones inquired as to how the Board agent had obtained histelephone number. The Board agent said Neely had givenhim the number, that he had to contact Jones with regardto the stipulation. He asked if Jones were going to sign thestipulation. Jones said, "No, after considerable thoughtsince the date of filing the petition and harassments that Ihad received that no I would not sign the petition at all."The Board agent asked if he would sign a withdrawal re-quest. Jones said, "Whatever it takes, I want no more to dowith anything concerning the Union or non-union affairsanymore."Subsequently Jones did withdraw the decertification peti-tion he had filed in Case 20-RD-1478. The withdrawal re-quest was dated by Jones on July 13 and was approved onJuly 21, the date the request was received in the Board'sRegional Office.On Monday, July 17, Jones returned to the shop pre-pared to work. Before he could unload his toolbox. Neelyapproached him at his car and said. "Don't unload yourtools. I've had to replace you." Jones said, "What in thehell are you talking about?" Neely said. "Well, you haven'tbeen here tor a week." Jones said. "You know where I'vebeen. Sylvia called you and told you I would not be in untilfurther notice. You know I've been home." Neely said,"Well, we was busy. We hired a man to replace you al-read." Jones said:Bullshit. I don't agree with that. I was off hiding be-cause of the threat I had. I have been through a lot ofstuff for you over the past year, going along witheverything on this decertification process. I've doneeverything you've asked me to do. I have turned someof the guys in the shop against me for trying to decer-tify. some of the guys would not talk to me for a while.I got hassled. I got threatened. The week I was hidingI lost $400 I cannot afford to lose $400. There is noother reason I would have been off of work and youknow it. You know I as off. I do not think you'rebeing fair about this thing. I know ou tired me for notsigning that petition or stipulation. I think you'd bettertalk it over with Jim Deaver. You're not being fair.Neely said he would talk it over with Deaver and Jonesshould check back in a couple of hours.Jones testified that he telephoned Neely at about 10 a.m.that day and asked if Neely had talked to Deaver. Neelvsaid. "Yes, we talked it over. We've decided to keep the newman. I'm sorry it worked out this way. If we need some-body in the future, you'll be the first one that I will call."Jones said thank you and hung up.Neely testified that on Jul510, Deaver told him that Har-mon had called and said two thugs from the Union hadbeen at Jones' house pushing him around, roughing him up.She said that Jones got mad, got a gun, and went down tothe NLRB and should be in later that day. Neely furthertestified that he telephoned Jones at home on Monday, July10, but received no answer. le telephoned again on Tues-day, July I1, but received no answer. He then telephonedthe Board agent handling the decertification petition andasked if' he had seen Jones. The Board agent said. "No, wehaven't seen him here, but I am looking for him." Neelysaid, "I don't know what to tell you." The Board agentasked for Jones' telephone number which Neely gave him.Neely had no further conversation with anyone from theBoard that week, nor did he receive any written communi-cations from the Board.According to Neely, when Jones reported to work onJuly 10, he asked Jones where he had been. Jones said twothugs from the Union came to his house, slapped andpushed him around, and after they left he got his gun anddrove to Salinas to get his brother. Jones further said whenhe and his brother returned to his house, he stayed in thehouse.Neely said, "Rick, that doesn't make sense, that isn'twhat we were told." Jones said, "Well, I don't know whatyou were told." Neely said, "Sylvia called, said that twothugs from the Union roughed you up, you got made, got agun and went down to the NLRB. I called down there andvou had not been there." Jones said, "No, that isn't what Itold Sylvia to say. I told Sylvia to tell you that I was goingto Salinas to get my brother." Neel, said. "1I didn't hear341 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDanything like that. Rick, it sounds too farfetched. I don'tbuy it, all circumstances considered." Neely then saidsomething to the effect that they no longer wished Jones tobe there.According to Neely, the only explanation that Jones gaveas to why he had not subsequently telephoned Respondentwas that he did not make any telephone calls and did notanswer his telephone. Neely admits that Respondent hasnot hired a mechanic to replace Jones.As indicated above, I find Jones to be a credible witnessand I credit his account of these conversations. I also creditHarmon that she told Deaver, that Jones would not reportto work until further notice and that Deaver gave his as-sent. I place no particular reliance on Deaver's written no-tation as to this conversation. There is no evidence to indi-cate that Deaver regularly made such notes. In fact, I notethat his Monday and Friday notations in this regard wereboth made on the Monday appointment sheet which wouldseem to indicate that he was not following a regular proce-dure.E. The Reopening of the Contract and the Refusal ToBargainBy letter dated March 10 the Union notified Respondentof its intention to open the collective-bargaining agreementfor the purpose of negotiating amendments. In May andJune the Union and Respondent met several times to nego-tiate a new collective-bargaining agreement. On June 29 orJune 30, 1978, Bud Willis, business representative for theUnion, notified Neely that the employees had rejected Re-spondent's proposal and requested further bargaining to re-solve the issues. Neely refused, saying there was going to bean election. There have been no subsequent bargaining ses-sions or requests for such.On July 13, Respondent filed a representation petition inCase 20-RM-2230. The petition was dismissed on Septem-ber 8, following the issuance of the consolidated complaintherein.F. Conclusions1. The 8(a)(l) and (5) conductIt is undisputed that during the term of Respondent's lastcontract with the Union Neely indicated to certain employ-ees that upon the expiration of the collective-bargainingagreement Respondent planned to go nonunion. Then, inthe 4 or 5 months prior to the expiration of the collective-bargaining agreement, it commenced a course of conductdesigned to encourage the employees to repudiate theUnion. I find this conduct, set forth below, to be violative ofSection 8(a)(1) and (5) of the Act.(a) Neely's solicitation of Dockins to circulate a petitionrepudiating the Union.(b) Neely's promise of benefits to Dockins if he suc-ceeded in obtaining the signatures of fellow employees onsuch a petition and the employees went nonunion.(c) Neely's threat to Dockins that employees who did notsign such a petition would be terminated.(d) Deaver's statement to Doss that Respondent was se-riously considering going nonunion and making unilateralchanges in wages and benefits.(e) Neely's statement to Jones that he intended to get theUnion decertified and his asking Jones to circulate a peti-tion repudiating the Union.(f) Neely's threat to Jones to discharge any employeewho did not want to work without union representation.(g) Neely's request to Jones to file a decertification peti-tion and his instructions and assistance to Jones in prepar-ing the March and the June petitions and in securing em-ployee signatures thereto.(h) The financial assistance given to Jones to meet theexpenses of going to the Board's Regional Office in connec-tion with the decertification petition.(i) Neely's soliciting of Dockins to sign the petition repu-diating the Union which was being circulated by Jones.(j) Deaver's statement to employees that there was nomore union and if they did not like it, they could leave.(k) Neely's statement to employees that Respondent wasgoing nonunion, that they could remain in Respondent'semploy if they wished, but if they wanted to remain in theUnion they should find another job.Against the background of the above conduct, Respon-dent, on June 29 or 30 and continuing to date, has refusedto meet and bargain with the Union. Respondent arguesthat it had no obligation to bargain with the Union since adecertification petition was pending. I find this argumentunpersuasive, a presumption of majority flows from the re-cently expired contract. Sierra Development Company d/b/aClub Cal-Neva, 231 NLRB 22 (1971). Such a presumptioncan be overcome only upon an affirmative showing that theUnion no longer represents a majority or upon a showing ofa good-faith doubt of majority based on objective consider-ations. Further, such doubt must be raised in a context freeof unfair labor practice. Such is not the case here. The peti-tion upon which Respondent relies was filed at Respon-dent's instigation. The filing of a decertification petitiondoes not in these circumstances constitute sufficient objec-tive considerations. Idaho Fresh Pak-lnc., 215 NLRB 676(1974). Accordingly, I find that Respondent violated Sec-tion 8(a)(l) and (5) of the Act by refusing to meet andbargain with the Union as the exclusive collective-bargain-ing representative of its employees. Columbia Building Ma-terials, Inc., 239 NLRB 201 1342 (1978); Mqawood Plant ofGrede Plastics, a Division of Grede Foundries, Inc., 235NLRB 363 (1978). Guerdon Industries, Inc., Armor MobileHomes Division, 218 NLRB 658 (1975).I further find that Respondent violated Section 8(a)(1) ofthe Act by the following conduct:(a) Neely's interrogation of Dockins as to the response offellow employees to the idea of repudiating the Union.(b) Neely's interrogation of Jones as to whether hewould work without union representation.(c) Neely's interrogation of Jones as to what he stated inthe affidavit he gave to an agent of the National LaborRelations Board.(d) Coomb's demand that Jones give him a copy of hisaffidavit and that he report back to him as to his conversa-tions with Board agents.'10 find that Coomb was an agent of Respondent when he spoke to Jones.342 NEELY'S CAR CLINIC2. The dischargesRespondent contends that both Jones and Dockins weredischarged because they did not report to work for an entireweek and, after the first day, did not call in to inform Re-spondent that they would be absent. The credited evidencedoes not support this contention. Thus, when Harmon tele-phoned Deaver she said Jones had been accosted andwould not be in until further notice. Deaver said okay.Jones was off work for I week. In view of Respondent'sliberal policy as to time off, I find that Respondent's as-serted reason for Jones' discharge is pretextual.As of Monday, July 10, Respondent thought that Joneswas still fronting for its decertification activities. Respon-dent contends that it continued to think so throughout thatweek. I find this incredible. Jones told Neely that he hadsigned and mailed the Stipulation for Consent ElectionAgreement. Neely admits that he spoke to the Board agent,who told him he was trying to get in contact with Jones. Ifind it incredible that the Board agent did not tell Neelythat he wanted to contact Jones to get the stipulationsigned, inasmuch as there is nothing confidential about thesigning of such a stipulation, and Neely knew that theBoard agent had been attempting to contact Jones for thisreason while Jones was on vacation. Further, I concludethat Neely learned that Jones had refused to sign the stipu-lation since Respondent filed a representation petition onJuly 13. Heretofore, Respondent had been content to re-solve the representation status of the Union through thepetition filed by Jones. In all the circumstances, includingthe threats to discharge employees who did not repudiatethe Union, the timing of the discharge, and the pretextualnature of the reason asserted for the discharge, I find thatJones was discharged in violation of Section 8(a)(1) and (3)of the Act because of his refusal to continue to cooperate inRespondent's efforts to decertify the Union.As to Dockins, I also find the asserted reason for hisdischarge to be pretextual. Thus, he told Neely he wasscheduled for surgery on his finger and would not be in towork for several days the following week. On Tuesday,when he was first told that surgery would not be performed,Dockins did call Neely and tell him he would be in to worklater that day. However, later that day when the doctor toldhim that surgery was again scheduled, Dockins asked anurse to call Neely to inform him of this. I do not creditNeely that the nurse did not call. When Dockins spoke toNeely the following Friday, Neely said he thought Dockinswas in the hospital but had learned he was out drinking. Ifhe had not received the telephone call, there would havebeen no reason for Neely to think that Dockins was hospi-talized. Neely makes no contention that a consideration inDockins' discharge was the fact that Dockins did not returnto work on Thursday, May 4, nor did he mention this toDockins. Actually, in view of Respondent's liberal policy asto time off, I find it unlikely that Respondent would havebeen concerned in this regard. Accordingly, I find that Re-spondent's asserted reason for Dockins' discharge was pre-textual. In all the circumstances, including Dockins' refusalto circulate and sign the petition repudiating the Union, thethreat to discharge employees who did not repudiate theUnion, Respondent's propensity to carry out this threat asshown by Jones' discharge, and the pretextual nature of thereason asserted for the discharge, I find that Dockins wasdischarged in violation of Section 8(a)(1) and (3) of the Actbecause he refused to cooperate in Respondent's efforts todecertify the Union.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All mechanics, combinationmen, utilitymen, and ap-prentices employed by Respondent at its Vallejo, Califor-nia, facility; excluding all other employees, guards, and su-pervisors as defined in the Act, constitute a unit appropriatefor purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4. At all times material herein, the Union has been, andis now, the exclusive representative of the employees in theaforesaid appropriate unit for purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5. By refusing to continue to meet and negotiate with theUnion concerning a collective-bargaining agreement to suc-ceed the one which expired on May 31, 1978; by offeringemployees benefits in order to encourage them to abandonthe Union: by seeking to encourage employees to abandonthe Union; by telling them it is going nonunion and/or thatit will initiate proceedings to decertify the Union; by solic-iting employees to repudiate the Union and to solicit otheremployees to repudiate the Union; by soliciting an em-ployee to file a petition to decertify the Union and assistingin such filing; and by threatening to discharge employeeswho refused to repudiate the Union or did not want to workwithout union representation, Respondent has violated Sec-tion 8(a)(1) and (5) of the Act.6. By discharging employees Willie Roy Dockins andRichard Jones because they refused to cooperate, or to con-tinue to cooperate, with Respondent's efforts to decertifythe Union, Respondent has violated Section 8(a)(1) and (3)of the Act.7. By interrogating employees as to their union sympa-thies and those of fellow employees; by interrogating anemployee as to what he told an agent of the National LaborRelations Board; and by demanding that an employee fur-nish it with a copy of his affidavit given to an agent of theNational Labor Relations Board, Respondent has violatedSection 8(a)(l) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent discharged Willie RoyDockins on May 5, 1978, and Richard Jones on July 17,1978, in violation of Section 8(aX) and (3) of the Act, Ishall recommend that Respondent offer each of them im-mediate and full reinstatement to his former position or, ifthat position no longer exists, to a substantially equivalent343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition, without prejudice to his seniority or other rightsand privileges: and make each of them whole for any loss ofpay suffered by reason of the discrimination against himwith interest thereon to be computed in the manner pre-scribed in F W. Woolworth Conlpn.v, 90 NLRB 289 (1958).The General Counsel seeks a remedial interest rate of 9percent per annum on the moneys for which Respondent isliable for the violations involved herein, arguing that recentfinancial events warrant a reconsideration of Florida SteelCorporation, 231 NL.RB 651 (1977). In that case the Boardoverruled its longstanding policy of a 6 percent remedialinterest rate' and linked its remedial interest rate to the ratecharged or paid by the Internal Revenue Service on theunderpayment or overpayment of Federal taxes. The thrustof the General Counsel's argument is that in accordancewith this formula the Board's current rate is 6 percent. afigure substantially lower than that which must be paid bythe typical employee who suffers monetary loss as a resultof unfair labor practices. Thus, it is argued. current Boardorders do not operate to make employees whole and that aremedial interest rate of 9 percent will more realisticallycompensate the victims of unfair labor practices, will assistin the attainment of settlement agreements, and will help toprevent unfair labor practices.I find this argument persuasive and, accordingly. I rec-ommend that the backpay and other monetary remediesprovided for herein shall include interest at the rate of 9percent per annum.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended:ORDER'2The Respondent, Neely's Car Clinic, Vallejo, California.its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to meet and negotiate with the Union con-cerning a collective-bargaining agreement to succeed theone which expired on May 31, 1978; offering employeesbenefits in order to encourage them to abandon the Union:seeking to encourage employees to abandon the Union bytelling them it is going nonunion and/or that it will initiateproceedings to decertify the Union; soliciting employees torepudiate the Union and to solicit other employees to repu-diate the Union; soliciting employees to file a petition todecertify the Union and assisting in such filing; and threat-ening to discharge employees who refuse to repudiate theUnion or do not want to work without union representa-tion.(b) Discharging employees because they refused to coop-erate, or to continue to cooperate, with its efforts to decer-tify the Union.(c) Interrogating employees as to their union sympathiesand those of fellow employees; interrogating employees as' Isis Plumbing & Heating Co., 138 NLRB 716 (1962).1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall he deemedwaived for all purposes.to what they told an agent of the National Labor RelationsBoard; and demanding that employees furnish it with cop-ies of their affidavits given to an agent of the National La-bor Relations Board.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inthe Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, bargain collectively with the Union asthe exclusive representative of the employees in the appro-priate unit regarding wages, hours, and other terms andconditions of employment and embody in a signed agree-ment any understanding reached. The appropriate unit is:All mechanics, combinationmen, utilitymen. and ap-prentices employed by Respondent at its Vallejo. Cali-fornia, facility; excluding all other employees, guardsand supervisors as defined in the Act.(b) Offer Willie Roy Dockins and Richard Jones eachimmediate and full reinstatement to his former position or,if that position no longer exists, to a substantially equiv-alent position, without prejudice to his seniority or otherrights and privileges.(c) Make Willie Roy Dockins and Richard Jones eachwhole for any loss of pay he may have suffered by reason ofthe discrimination against him in the manner set forth inthe section herein entitled "The Remedy."(d) Preserve and, upon reasonable request, make avail-able to the Board and its agents, for examination and copy-ing, all payroll records and reports, and all other recordsrequired to ascertain the amounts, if any, of any backpaydue under the terms of this recommended Order.(e) Post at its place of business in Vallejo, California,copies of the attached notice marked "Appendix A."" Cop-ies of said notice, on forms provided by the Regional Direc-tor for Region 20. after being duly signed by its authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(f) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.'~ In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational t.abor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order f the NationalLahor Relations Board."APPENDIX ANorictI ro EMPILOYFESPosTED) BY ORDER OF1 tHNATIO()NAL LABOR REFATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, the National Labor Relations Board344 NEELY'S CAR CLINIChas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and we intend tocarry out the Order of the Board.The Act gives all employees these rights:To engage in self-organizationto form, join, or help unionsTo bargain as a group through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any and all of these things.Wt. WItLL NOT do anything that interferes with. re-strains, or coerces you with respect to these rights.More specifically,WE wUl.l NOT refuse to bargain collectively in goodfaith with International Association of Machinists andAerospace Workers, District Lodge 190. Local LodgeNo. 1492, as the exclusive bargaining representative ofour employees. The appropriate unit is:All mechanics, combinationmen, utilitymen, and ap-prentices employed at our Vallejo, California, facil-ity; excluding all other employees, guards and super-visors as defined in the Act.WE WI.LL NOT offer our employees benefits in orderto encourage them to abandon the Union.WE WIL. NOT seek to encourage our employees toabandon the Union by telling them we are going non-union and/or that we wil initiate proceedings to decer-tify the Union.WE WILL NOT solicit employees to repudiate theUnion and to solicit fellow employees to repudiate theUnion.WE WILL NOI solicit employees to file a petition todecertify the Union or assist them in such filing.WE ViL.t. NOT threaten to discharge employees whorefuse to repudiate the Union or do not want to workwithout union representation.WE: ' l.I. NOI discharge employees because they re-fuse to cooperate. or to continue to cooperate, with ourefforts to decertify the Union.WE WIILL NOT interrogate employees as to theirunion sympathies and those of fellow employees.WE VVILL NOT interrogate employees as to informa-tion they give to agents of the National Labor Rela-tions Board.WE WILL NOT demand that employees furnish to uscopies of their affidavits given to an agent of the Na-tional Labor Relations Board.WE WILL NOT in any other manner interfere with.restrain, or coerce you in the exercise of any of yourrights set forth above which are guaranteed by the Na-tional Labor Relations Act.WE wii.t. offer Willie Roy Dockins and RichardJones reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent posi-tions without prejudice to their seniority or other rightsand privileges.WE WILL make Willie Roy Dockins and RichardJones whole for any loss of earnings they may havesuffered by reason of the discrimination against them.NEEI.Y'S CAR CLINIC345